[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISMISS
Connecticut General Statutes 52-48 (b) provides as follows:
"All process shall be made returnable no later than two months after the date of the process. . ."  In this case the process is dated September 23, 1993 and the summons contains a return date of December 21, 1993. Clearly, there is a three-month time span between the of process and the return date, and the plaintiffs have failed to comply with the procedural requirements of General Statutes 52-48 (b).
Plaintiffs seeks to amend the return date in accordance with General Statutes 52-72, citing Carlson v. Fisher, 18 Conn. App. 488
(1985). In Carlson, however, the amendment was filed prior to the proper return date, and the court denied the defendant's motion to dismiss.
In the present case the proper return date should have been on or before Tuesday, November 23, 1993. The plaintiffs are seeking to amend the return date even though November 23 had passed. Thus, Carlson is not controlling. Once the date for return has passed there is nothing before the court that can be amended. Danziger v. Shaknaitis, 33 Conn. App. 6 (1993). CT Page 465
The motion to dismiss is granted.
Allen, J.